Citation Nr: 0916062	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Veteran testified before the Board at a hearing at the RO 
in September 2005; the undersigned Veterans Law Judge 
presided.  

The Board issued a decision in this case in April 2006, which 
denied service connection for a left knee injury, as well as 
for post-traumatic stress disorder (PTSD).  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a Memorandum 
Decision in January 2008, the Court affirmed the Board's 
decision as to the PTSD issue, but vacated and remanded the 
decision concerning service connection for a left knee 
injury.  Thus, the only issue remaining for appellate 
consideration is as stated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court noted that the Veteran had pointed to no medical 
evidence that his in-service knee injury is related to his 
current knee disability.  The Court found that the Board's 
findings in that regard were plausible in light of the record 
as a whole and were not clearly erroneous, and that the 
benefit of he doubt (38 U.S.C.A. § 5107(b)) was not for 
application.  Nonetheless, the Court noted the possible 
applicability of 38 U.S.C.A. § 5103A(d) to the left knee 
claim, which was not raised by the Veteran, or specifically 
discussed by the Board.  Therefore, the Court remanded the 
matter for the Board's consideration in the first instance.  

The Veteran contends that he was blown off a track during 
service in the Republic of Vietnam, after which an overnight 
fire fight ensued.  The record shows that he was awarded the 
Combat Infantryman Badge.  He indicates that he injured his 
leg during that incident, such that he has had tremendous 
pain in his knee since then.  Based on the Veteran's report 
of the incident during service and of continuity of 
symptomatology since the injury, particularly recognizing his 
participation in combat, the Board concedes that the claimed 
incident occurred and that he sustained an injury to his left 
knee in the incident.  

In light of that finding and the Veteran's report of 
continuity of symptomatology concerning his left knee since 
the in-service injury, the Board finds that a medical opinion 
is needed to determine whether his current knee disorder is 
related to that injury.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

Review of the file also discloses that the Veteran has not 
been provided with notice complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  On remand, he should be 
provided such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for an 
examination of his left knee.  The 
examiner should review the claims file in 
conjunction with the examination.  Ask 
the examiner to provide an opinion as to 
the likelihood (i.e., 50 percent 
probability or greater) that degenerative 
joint disease of the Veteran's left knee 
resulted from the injury he has described 
during service.  The opinion should be 
supported by adequate rationale.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, he/she should also provide 
rationale for that conclusion.  

3.  Upon completion of the requested 
development, again consider the Veteran's 
claim for service connection for 
residuals of a left knee injury.  If the 
claim is not granted to the Veteran's 
satisfaction, provide him and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

